Citation Nr: 1416975	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-47 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss, including service-connected left ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's February 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A July 2010 VA audiology examiner diagnosed the Veteran with bilateral sensorineural hearing loss "possibly consistent with noise exposure."  Based on review audiometric results at service separation, the examiner found that the Veteran's left ear puretone threshold of 30 decibels (dB) at 4000 Hertz demonstrated hearing loss as a result of military duty, but that a right ear puretone threshold of 25 db at 4000 Hertz did not demonstrate hearing loss as a result of military duty.  The examiner, after first noting that the Veteran reported a gradual onset of tinnitus in service, but subsequently stating that the Veteran reported the onset of tinnitus only three years previous, opined that the Veteran's tinnitus was not related to military duty as there was no obvious reason for the onset of his tinnitus many years after service.  As a result of such examination, service connection for left ear hearing loss was established, but service connection for right ear hearing loss and tinnitus was denied.

The Board observes that VA recognizes that chronic exposure to excessive noise is a causal factor in the development of sensorineural hearing loss, and that sensorineural hearing loss is the most common cause of tinnitus.  See Veterans' Benefits Administration (VBA) Training Letter 10-02 (March 18, 2010).  The VBA Training Letter also indicates that evidence of a notch (of decreased hearing) seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz, with a return toward normal at 8000 Hertz, may be indicative of noise-induced hearing loss.  Id.

Unfortunately, the VA examiner did not provide any rationale as to why the current right ear hearing loss, deemed "possibly consistent with noise exposure," was not related to in service noise exposure or the significance, if any, that the 25 db puretone threshold at 4000 Hertz at discharge may have represented some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss).  The examiner also did not provide any rationale as to why the Veteran's tinnitus was not proximately due to the service-connected left ear hearing loss.

For the reasons described above, the Board finds that the July 2010 VA audiology examination report is inadequate for adjudication purposes.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of his current right ear hearing loss and tinnitus.

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for tinnitus.  Such should be accomplished on remand.

Notably, the Board must defer adjudication of the left ear hearing loss evaluation as this issue is inextricably intertwined with the service connection claim for right ear hearing loss.  See 38 C.F.R. § 4.85(f) (instructing that a nonservice-connected hearing loss in one ear shall be considered normal for rating purposes).

Additionally, while on remand, all outstanding treatment records from the Nashville, Tennessee, VA Medical Center dated from October 2010 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to bilateral hearing loss, include service-connected left ear hearing loss.

2.  Obtain all outstanding treatment records from the Nashville VA Medical Center dated from October 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the July 2010 VA audiological examiner, or another appropriate VA examiner if the July 2010 VA audiological examiner is unavailable, review the claims file and offer an addendum opinion.  A new VA examination is not warranted unless deemed so by the VA examiner.  The VA examiner should specifically comment on the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss is related to his noise exposure during military service? 

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his noise exposure during military service or, alternatively, has been caused or aggravated beyond the normal progress of the disorder by service-connected left ear hearing loss (and right ear hearing loss if deemed to be of service-connected origin)?

In rendering this opinion, the examiner should discuss the following:

* the reasons why the Veterans current right ear hearing loss may be deemed "possibly consistent with noise exposure," to include discussion as to whether there is audiometric evidence of a notch (of decreased hearing) at frequencies of 3000, 4000, or 6000 Hertz, with a return toward normal at 8000 Hertz, which may be indicative of noise-induced hearing loss as discussed in VBA Training Letter 10-02; 
* the significance, if any, that the right ear puretone threshold of 25 db at 4000 Hertz recorded at service discharge may have represented some degree of hearing loss;
* the significance of the Veteran's reported "gradual onset of tinnitus in service" as reflected in the July 2010 VA audiology examination; and
* a rationale as to whether the Veteran's tinnitus may be proximately due to the service-connected left ear hearing loss (or right ear hearing loss if deemed to be of service-connected origin) when considering VA recognition in VBA Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

